



Exhibit 10.3


Description of Modifications of Award Agreements


On August 2, 2016, the Board of Directors approved the following modifications
of all outstanding equity awards for owner-associates to accelerate vesting of
all unvested equity if an owner-associate dies or is permanently disabled.
Equity awards outstanding on that date have been amended in the following
manner:


Amendments to Time-Vesting Awards


For outstanding stock awards that vest based on an owner-associate’s continued
service only (and do not contain a performance-vesting feature), those awards
will now vest 100% if the owner-associates’ employment terminates due to
disability or death.


Amendments to Performance-Vesting Awards


For outstanding stock awards that vest based on an owner-associates’ continued
service and the achievement of a performance goal or goals, if employment
terminates due to disability or death, an owner-associates will not forfeit
those awards upon termination, but instead will continue to vest as if the
owner-associates remained employed with First Data for three years following
disability or death. All of the other terms of the owner-associates’ awards will
continue to apply following termination.


Stock Options


For owner-associates’ outstanding stock options, in addition to the amendments
to the vesting terms described above, if an owner-associates’ employment
terminates due to disability or death, an owner-associates’ vested options will
now remain exercisable for three years following disability or death (but not
later than the original option period).


No Other Changes


Except as described above, an owner-associates outstanding award under the 2007
Stock Incentive Plan and the 2015 Omnibus Incentive Plan remain unchanged.







